
	

113 HR 5020 IH: Indian Tribal Self-Determination in Land Consolidation Act of 2014
U.S. House of Representatives
2014-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5020
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2014
			Mr. Daines (for himself and Mr. Cole) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To amend the Indian Land Consolidation Act to authorize the Secretary of the Interior to contract
			 with eligible Indian tribes to manage land buy-back programs, to authorize
			 that certain amounts be deposited into interest bearing accounts, and for
			 other purposes.
	
	
		1.Short titleThis Act may be cited as the Indian Tribal Self-Determination in Land Consolidation Act of 2014.
		2. Indian Land Consolidation Act AmendmentsSection 213(b)(3) of the Indian Land Consolidation Act (25 U.S.C. 2212(b)(3)) is amended—
			(1)in subparagraph (B), by striking and at the end;
			(2)in subparagraph (C)—
				(A)by striking may enter into agreements (such agreements will not be subject to the provisions of  and inserting shall, at the request of the tribal government, enter into agreements (including contracts or
			 compacts under; and
				(B)by striking and at the end; and
				(3)by adding at the end the following subparagraphs:
				
					(D)shall make payments to the tribal government in an amount necessary to carry out any such agreement
			 upon execution of the agreement or, at the discretion of the tribe,
			 consistent with periodic installments under title IV of the Indian
			 Self-Determination Act; and
					(E)shall authorize the tribal government to use any interest earned on such payments to acquire any
			 fractional interest in, or permanent improvements located on, any tract of
			 land which already has one or more trust or restricted fractional
			 interests; and.
			3.Trust Land Consolidation Fund ExtensionSection 101(e)(1)(b) of the Claims Resolution Act (Public Law 111–291) is amended by striking 10-year and inserting 15-year.
		4.LimitationNotwithstanding section 213(b) of the Indian Land Consolidation Act (as amended by section 2) (25
			 U.S.C. 2212(b)) and the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 450 et seq.), any funding appropriated under section
			 101(e)(1)(C) of the Claims Resolution Act of 2010 (Public Law 111–291)
			 that is made available pursuant to contracts or compacts authorized by
			 section 213(b) of the Indian Land Consolidation Act (as amended by section
			 2) shall be subject to the requirements and limitations set forth in
			 section F.2. of the Class Action Settlement Agreement authorized,
			 ratified, and confirmed by the Claims Resolution Act of 2010.
		5.Annual Reports to Congress
			In order to provide the Congress with periodic assessments of the implementation of the Trust Land
			 Consolidation Fund, the Secretary of the Interior shall prepare and submit
			 to the Committee on Natural Resources in the House of Representatives and
			 the Committee on Indian Affairs in the Senate, not later than September
			 30th on an annual basis, a report containing the following:
			(1)The number of cooperative agreements, contracts, compacts, and other instruments entered into with
			 Indian tribes to carry out land consolidation.
			(2)The number of fractionated interests purchased and vested in tribal ownership.
			(3)The amount drawn from the Trust Land Consolidation Fund.
			(4)The forward balance of the Trust Land Consolidation Fund.
			(5)Projections for land purchases for the duration of the Trust Land Consolidation Fund.
			6.Consultation with Indian TribesThe Secretary of the Interior shall implement the amendments made by sections 2 and 3 in
			 consultation with Indian tribes pursuant to applicable law, including
			 regulations and executive orders.
		
